                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Grover L. Anderson,                )            Case No. 6:19-cv-00093-DCC
                                   )
                    Plaintiff,     )
                                   )
v.                                 )                       ORDER
                                   )
Greenville county School District, )
                                   )
                    Defendants.    )
________________________________ )

      This matter is before the Court on Plaintiff’s Complaint alleging a claim for

discrimination under the Americans with Disabilities Act. ECF No. 1. In accordance with

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to

United States Magistrate Judge Jacquelyn D. Austin for pre-trial proceedings and a

Report and Recommendation (“Report”). On January 17, 2019, the Magistrate Judge

issued a Report recommending that Plaintiff’s motion to proceed in forma pauperis be

denied and his Complaint be dismissed without issuance of service of process because

Plaintiff’s claim is barred by the doctrine of res judicata. ECF No. 9. Plaintiff filed

objections to the Report. ECF No. 13.

        The Magistrate Judge makes only a recommendation to this Court.               The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the
Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       In his objections, Plaintiff does not address the recommendations of the Magistrate

Judge with respect to his motion to proceed in forma pauperis or his Complaint. Instead,

he argues the merits of his claim against Defendant. Out of an abundance of caution for

a pro se plaintiff, the Court has conducted a de novo review of the record in this case and

the applicable law. Having done so, the Court agrees with the recommendations of the

Magistrate Judge. Accordingly, the Court adopts the Report by reference in this Order.

Plaintiff’s motion to proceed in forma pauperis [3] is DENIED and this action is

DISMISSED without issuance of service of process.

       IT IS SO ORDERED.

                                                        s/Donald C. Coggins, Jr.
                                                        United States District Judge
April 16, 2019
Spartanburg, South Carolina


                                NOTICE OF RIGHT TO APPEAL
The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
